                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

HARRY ANTHONY SCHEINA, III,                               )
                                                          )
                        Plaintiff,                        )
                                                          )
v.                                                        )       Case No. 18-03210-CV-S-BP
                                                          )
JAMES SIGMAN et al.,                                      )
                                                          )
                        Defendants.                       )

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION
                               TO DISMISS

        Plaintiff filed this action in July 2018 after he was denied “adequate, reasonable, and

necessary medical care for [his] fractured mandible” while he was incarcerated in the Texas

County Jail (“the Jail”). (Doc. 31, p. 1.)1 Plaintiff brings this action against (1) James Sigman

(“Sigman”), the Sheriff of Texas County, in his individual and official capacities; (2) Jennifer

Tomaszewski, the administrator of the Texas County Jail, in her individual capacity, and (3) Texas

County, Missouri (“the County”). (Id.) Pending is Texas County’s Motion to Dismiss Count III

as it relates to the County and Count IV in its entirety. (Doc. 49.) For the following reasons, the

motion is GRANTED in part and DENIED in part.

                                          I. BACKGROUND

        Plaintiff’s Amended Complaint contains six counts, two of which are relevant to this Order.

Count III seeks recovery against both Sigman in his official (but not individual) capacity and the

County for deliberate indifference to Plaintiff’s medical needs in violation of 42 U.S.C. § 1983.

Plaintiff’s core allegation in Count III is that



1
 All page numbers are those generated by the Court’s CM/ECF system and may not match the document’s original
pagination.



           Case 6:18-cv-03210-BP Document 63 Filed 05/28/19 Page 1 of 7
           Defendant Sigman, in his official capacity, established a policy or custom that [the
           Texas County Sheriff’s Department] would avoid paying for inmate medical care
           through unconstitutional means, including but not limited to:

           a) insufficiently staffing Texas County Jail to provide transport to inmates for
           medical care;

           b) refusing to transport inmates to medical appointments;

           c) refusing to pay for medical care costs incurred by inmates/detainees in Texas
           County Jail custody;

           d) requiring inmates/detainees to pre-pay for dental care before the inmate/detainee
           would receive such care; and

           e) attempting to skirt responsibility for paying for inmate/detainee medical care by
           forcing inmates/detainees to sign a release form shifting the burden of the cost of
           care to the inmate/detainee.

(Doc. 31, p. 22, ¶ 124.) In addition to compensatory damages, Count III seeks injunctive relief

requiring Sigman and the County to “transport inmates/detainees to medical appointments, to

comply with [relevant Missouri statutes], and to provide medical and dental care to inmates

without requiring payment of care.” (Doc. 31, p. 24.)

           Count IV also seeks recovery for deliberate indifference to Plaintiff’s medical needs in

violation of 42 U.S.C. § 1983, but against the County only. Plaintiff alleges in Count IV that

“Texas County has established a policy or custom to provide insufficient funding to [the Texas

County Sheriff’s Department] and Texas County Jail for inmate/detainee medical care.” (Doc. 31,

p. 26, ¶ 144.) Count IV seeks only injunctive relief, requiring Texas County to “provide sufficient

funding for adequate medical care for the inmates/detainees of Texas County Jail.” (Id. at 27.)

           On March 21, the County filed the pending motion to dismiss Count III as it relates to

Texas County and Count IV in its entirety. (Doc. 49.) Plaintiff opposes the motion. (Doc. 52.)

After considering the parties’ arguments, the County’s motion is GRANTED in part and DENIED

in part.

                                                    2

              Case 6:18-cv-03210-BP Document 63 Filed 05/28/19 Page 2 of 7
                                                 II. DISCUSSION

         When considering a motion to dismiss under Rule 12(b)(6), the Court “must accept as true

all of the complaint=s factual allegations and view them in the light most favorable to the Plaintiff[

].” Stodghill v. Wellston School Dist., 512 F.3d 472, 476 (8th Cir. 2008).

         To survive a motion to dismiss, a complaint must contain sufficient factual matter,
         accepted as true, to state a claim to relief that is plausible on its face. A claim has
         facial plausibility when the plaintiff pleads factual content that allows the court to
         draw the reasonable inference that the defendant is liable for the misconduct
         alleged. The plausibility standard is not akin to a probability requirement, but it
         asks for more than a sheer possibility that a defendant has acted unlawfully. Where
         a complaint pleads facts that are merely consistent with a defendant's liability, it
         stops short of the line between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations and citations omitted). A claim is facially

plausible if it allows the reasonable inference that the defendant is liable for the conduct alleged.

E.g., Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Horras v. American Capital

Strategies, Ltd., 729 F.3d 798, 801 (8th Cir. 2013).2

                                  A. Counts III and IV – Injunctive Relief

         Plaintiff seeks injunctive relief against the County in Counts III and IV. (See Doc. 31, pp.

24, 27.) Texas County argues that “[s]ince Plaintiff is no longer an inmate in the jail, he has no

standing to make such a claim.” (Doc. 56, p. 2.) In response, Plaintiff asserts that

         [g]iven [his] status as a felon, his long history of indigency, lack of employment
         opportunities, and his near illiteracy, Plaintiff will certainly return to a state of
         indigency upon his release from [the Department of Corrections] and be unable to
         comply with the conditions of his probation. He will almost certainly be re-
         incarcerated in Texas County Jail, even if he never commits another crime.

(Doc. 62, p. 4.) For the following reasons, the Court agrees with the County.



2
 This standard also applies to the County’s arguments regarding standing because the County’s argument is a facial,
not factual, challenge to Plaintiffs’ standing to assert claims for injunctive relief. See, e.g., Biscanin v. Merrill Lynch
& Co., 407 F.3d 905, 907 (8th Cir. 2005).
                                                            3

             Case 6:18-cv-03210-BP Document 63 Filed 05/28/19 Page 3 of 7
       “Article III of the Constitution confines the jurisdiction of federal courts to justiciable cases

and controversies.” Meuir v. Greene Cty. Jail Employees, 487 F.3d 1115, 1119 (8th Cir. 2007)

(citing U.S. CONST. art. III, § 2). Courts are under an independent obligation to determine whether

standing is proper. Id. “[T]o satisfy Article III’s standing requirements, a plaintiff must show (1)

it has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.

167, 180 (2000).

       Plaintiff’s claims for compensatory damage relate to the alleged injuries he received at the

Jail. However, Plaintiff is no longer incarcerated, thus his claims for injunctive relief are

necessarily based on injuries he will suffer in the future. “The Supreme Court has recognized that

future injury can be sufficient to establish Article III standing.” In re SuperValu, Inc., 870 F.3d

763, 769 (8th Cir. 2017) (citing Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)). “In

future injury cases, the plaintiff must demonstrate that the threatened injury is certainly impending,

or there is a substantial risk that the harm will occur.” Id. (quotations omitted); see also City of

Kennett, Missouri v. Envtl. Prot. Agency, 887 F.3d 424, 431 (8th Cir. 2018) (“Possible future injury

is insufficient”); Meuir, 487 F.3d at 1119 (“Standing to seek injunctive relief requires a plaintiff .

. . to show a likelihood of future harm.”) “The question here is whether the complaint adequately

alleges that [Plaintiff] face[s] a ‘certainly impending’ or ‘substantial risk’” of being subject to the

threatened injury. In re SuperValu, Inc., 870 F.3d at 769.

        Plaintiff has not sufficiently alleged a substantial risk of being subject to harm such that it

confers standing. Plaintiff claims that “[i]t is almost certain [he] will be re-incarcerated in the


                                                  4

           Case 6:18-cv-03210-BP Document 63 Filed 05/28/19 Page 4 of 7
Texas County Jail as a sanction for not being able to afford to pay fees and costs, or being able to

maintain employment.” (Doc. 62, p. 5.) However, to base standing on this theory, Plaintiff must

demonstrate that there is a substantial risk that he will (1) violate the terms of his probation, (2) be

arrested for said violation, (3) be re-incarcerated at the Texas County Jail, and (4) require dental

care during his incarceration. On the first point, the Court cannot rely on speculation; instead, the

Court assumes Plaintiff “will conduct [his] activities within the law and so avoid prosecution and

conviction as well as exposure to the challenged course of conduct said to be followed by [the

County].” Sterling v. Calvin, 694 F. Supp. 1382, 1384 (E.D. Mo. 1988), aff'd, 874 F.2d 571 (8th

Cir. 1989) (citing O’Shea v. Littleton, 414 U.S. 488, 497 (1974)); see also City of Los Angeles v.

Lyons, 461 U.S. 95, 103 (1983). The remaining points also require the Court to speculate. A

“speculative chain of possibilities” cannot establish “an injury in fact based on potential future

injuries.” ARRM v. Piper, 319 F. Supp. 3d 1156, 1160 (D. Minn. 2018) (quoting Clapper, 568

U.S. at 414). Consequently, Plaintiff lacks standing to bring claims for injunctive relief against

the County because he has failed to demonstrate that there is a substantial risk he will be subject

to the alleged harm. Count III is dismissed to the extent it seeks injunctive relief against the County

and Count IV is dismissed in its entirety because it only seeks injunctive relief. As discussed

below, Plaintiff retains standing to bring Count III against the County for monetary damages.3

                                  B. Count III – Compensatory Damages

         The County also argues that it should be dismissed from Count III because “naming Texas

County as a defendant in this lawsuit is redundant and duplicative of the already pending official-




3
  In the County’s Suggestions in Support to its Motion to Dismiss, it claimed that Count IV should be dismissed
because “Counts III and IV allege identical policy and practice claims . . . and do not set forth alternate theories of
recovery and therefore are duplicative.” (Doc. 50, p. 2.) Plaintiff disagreed, arguing that the allegations in Counts III
and IV are “wholly separate issue[s].” (Doc. 52, p. 3.) In light of the Court’s ruling, the Court need not address this
issue.
                                                           5

             Case 6:18-cv-03210-BP Document 63 Filed 05/28/19 Page 5 of 7
capacity claims against [Sigman].” (Doc. 50, p. 4.) Plaintiff argues that dismissing Texas County

would be inappropriate because it is the “real party in interest.” (Doc. 52, p. 6.) The Court agrees

with Plaintiff that the County is the real party in interest but also agrees with Defendant that naming

both Texas County and Sigman in Count III is duplicative.

        “Official-capacity suits . . . generally represent only another way of pleading an action

against an entity of which an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 166 (1985).

“The real party in interest in an official-capacity suit is the governmental entity and not the named

official.” Hafer v. Melo, 502 U.S. 21, 25 (1991); see also Graham, 473 U.S. at 166 (“[An official-

capacity suit] is not a suit against the official personally, for the real party in interest is the entity”)

(emphasis in original); Artis v. Francis Howell N. Band Booster Ass'n, Inc., 161 F.3d 1178, 1182

(8th Cir. 1998). Because a “suit against a government officer in his official capacity is functionally

equivalent to a suit against the employing governmental entity, a suit against a government official

in only his official capacity should be dismissed as redundant if the employing entity is also

named.” King v. City of Crestwood, Missouri, 899 F.3d 643, 650 (8th Cir. 2018); see also Veatch

v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) (finding the district court properly

dismissed a claim against a government officer in his official capacity as redundant of the claim

against the City). The Court recognizes that the County seeks dismissal of itself, but because the

County is the “real party in interest,” the Court instead dismisses Sigman from Count III.

                                          III. CONCLUSION

        For these reasons, Defendants’ motion, (Doc. 49), is GRANTED in part. Defendant

Sigman is dismissed from Count III. The request for injunctive relief against the County in Count

III is dismissed as well. Finally, Count IV is dismissed in its entirety. In all other respects,

Defendant’s motion is denied.


                                                     6

           Case 6:18-cv-03210-BP Document 63 Filed 05/28/19 Page 6 of 7
IT IS SO ORDERED.

                                         /s/ Beth Phillips
                                         BETH PHILLIPS, CHIEF JUDGE
DATE: May _28_, 2019                     UNITED STATES DISTRICT COURT




                                     7

        Case 6:18-cv-03210-BP Document 63 Filed 05/28/19 Page 7 of 7
